 In the Matter of AMERICAN CENTRAL MANUFACTURINGCORPORATIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. 11-R-841.-Decided January 9, 1946Pruit and Grealis,byMr. Francis Napkin,of Chicago, Ill., andMr.John Hendrickson,of Connersville, Ind., for the Company.Mr. Frank L. Bartee,of Indianapolis, Ind., for the Union.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTIONS OF ELECTIONSSTATEMENT OF THE CASEUpon an amended petition duly filed by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAmerican Central Manufacturing Corporation, Connersville, Indiana,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Clifford L.Hardy, Trial Examiner.The hearing was held at Connersville, In-diana, on August 31, 1945. The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican Central Manufacturing Corporation, an Indianacorpora-tion, is engaged in the manufacture of sheet metal products. Its prin-cipal place of business, located at Connersville, Indiana,is involved in65 N. L R. B, No 62342 AMERICAN CENTRAL MANUFACTURING CORPORATION343the present proceeding.During the past 12 months the Company pur-chased raw materials, consisting principally of sheet metal, valued inexcess of $500,000, of which approximately 50 percent was shipped tothe Company from points outside the State of Indiana.During thesame period, the Company manufactured finished products valued inexcess of $500,000, of which approximately 50 percent was shipped topoints outside the State of Indiana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.II. THE ORGANIZATIONINVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America is a labor organization, affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about June 1, 1945, the Company and the Union's Local 151entered into a collective bargaining agreement.The contract coversall production and maintenance employees at the Company's Conners-ville plant, but excludes,inter alia,the clerical and technical employeeswhom the Union now seeks to represent. The Company contends thatthis contract is a bar to an immediate determination of representatives,arguing that the exclusion of clerical and technical employees fromthe coverage of the contract precludes the Union from representingthese employees at this time.Assuming that this agreement bindsthe Union, the petitioner in this case, we nevertheless do not agreewith the Company's contention.The Board has uniformly held thatthe mere exclusion of certain groups of employees from the coverageof a contract does not constitute a waiver of the right to representthese groups.Therefore, inasmuch as the contract has in no waylimited the Union's right to represent clerical and technical employees,we find that there exists no bar to this proceeding.'The Company admits that it has refused to grant recognition to theUnion as exclusive bargaining representative of its clerical workers.It contends, however, that no question concerning representation hasbeen raised with regard to technical employees because the Union hasneither made a formal demand upon the Company for recognitionin their behalf, nor established proof of interest among them.Wefind no merit in this contention, for the record discloses that theUnion's status as a bargaining representative of the technical em.-'SeeMatter of Allegheny Ludlum Steel Corporation,64 N. L. R B. 1284;Matter ofConsolidation Coal Company,63 N. L. R. B. 169; cf.Matterof Briggs Indiana Corporation,63 N L R B 1270. 11344DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees was disputed by the Company at the hearing, and that recog-nition is dependent upon Board certification.2The Union's showingof interest, noted below, is sufficient to warrant an election among thetechnical, as well as the clerical employees.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees among those for whom it seeks to bargain.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSContentions of the PartiesThe Union which, as pointed out above, currently represents theproduction and maintenance employees at the Company's Conners-ville plant, now seeks, as its primary position, a single unit of officeclerical and technical employees, or, in the alternative, separate unitsof office clerical employees and technical-employees, respectively.Theoffice clerical group includes timekeepers, telephone and telegraphoperators, pay-roll clerks, secretaries, stenographers, and accountingclerks.The technical group includes draftsmen, tool designers, toolfollow-up men, tool-cost estimators, and time-study men, all of whomare employed in the Engineering and Industrial Engineering depart-ments.The Company opposes the primary position of the Union,contending that the technical employees, who perform specializedoperations, do not have interests in common with the office clericalworkers, who perform non-specialized operations.There are alsocontroversies between the parties with respect to the supervisory orconfidential status of certain occupational classifications.The Company's OfficesThe Company's offices are housed in two buildings.The officeclericalworkers in the General Office department and the technicalemployees in the Engineering and Industrial Engineering departmentsare located in separate areas in the main office building.The Person-nel department is located in the Company's other office building. InYSeeMatter of Pacific Mills,60 N L R B 467,Matter of Jeffrey Manufacturing Com-pany.58 N L it. B. 1129.3 The Field Examiner reported that the Unionsubmitted 72 authorization cards whichbore thenamesof 53employees listed onthe Company's pay roll whichcontained 85namesAt the hearing the Unionsubmitted a list containing the namesof theemployees whoseapplication cards were in the possession of theField ExaminerThe TrialExaminerreportedthat 15 ofthese names appearedon the Company'sIndustrial Engineering De-partment pay roll.The Industrial EngineeringDepartmentisa technical department. AMERICAN CENTRAL MANUFACTURING CORPORATION345general, the workers in the General Office department and Personneldepartment perform routine tasks usually associated with steno-graphic, secretarial, and clerical work.The employees in the Engi-neering'and Industrial Engineering department, however, performsuch functions as drafting, tool designing, and tool-cost estimatingwhich require a substantial amount of technical knowledge and prac-tical experience.We also note that the office clerical group and thetechnical group, respectively, are under separate supervision, and thatthe clerical departments operate independently of the technicaldepartments.Although we have included technical employees within a unit con-taining office clerical workers, absent contentions to the contrary,4 wehave frequently had occasion to recognize the difference in interests,backgrounds, and functions between the two groups, and our generalpolicy has been to place the employees comprising these groups inseparate units.'Accordingly, in view of the Company's objection toa single unit of office clerical and technical employees, we shall, inaccordance with our customary practice, deny the primary contentionof the Union.However, we are of the opinion and conclude that allclerical employees of the Company, excluding certain named classi-fications, and all technical employees of the Company, excluding cer-tain named classifications, may properly constitute separate appro-priate units.We shall discuss below the individual classificationsof employees with respect to which the parties are in disagreement.Clerical UnitWith respect to the clerical unit, the parties have agreed to excludeall classifications of employees listed on Appendix A.There remainsfor disposition the following classifications of employees, -all of whomthe Union would include and the Company would exclude.Supervisors in General Accounting SectionThis section contains the bookkeeping, aircraft costs, and centralcosts departments.The head of each of these departments supervisesa small group of clerks.,Although these supervisors do not have theauthority to hire and discharge, uncontradicted evidence establishesthat they have the power to make effective recommendations respect-ing the status of their subordinates.Under these circumstances, wefind them to be supervisory employees within the meaning of theBoard's customary definition, and we shall exclude them from the unit."SeeMatter of Consolidated Puttee Aircraft Corporation (San Diego Division), 54N. L. R B. 103.° SeeMatter of Spicer Manufacturing Corporation,55 N L. R B 1491° The heads of the departments indicated are Ray Bertsch, Leo Dennis,and HowardPfeiffer. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDSecretary to Works Manager, Secretary to Industrial Engineer, Secre-tary to Chief Engineer, Secretary to Director of Purchases, andSecretary to General Sales ManagerThe first three executives above named handle labor relations, andthe Director of Purchases appears to be the immediate supervisor of anumber of clerical employees in the unit.We shall, therefore, excludethe personal secretaries to these four executives.7The General SalesManager, on the other hand, does not appear to exercise supervisoryfunctions or handle labor relations matters.The Company's As-sistant Treasurer testified that the work of this executive's secretarydoes not pertain to labor relations.We shall include her in the unit.8Salary Pay-roll ClerksThe Company's two salary pay-roll clerks, who work in privateoffices, are under the supervision of the Assistant Treasurer.Theseclerks work on the pay roll of the salaried employees of the Company,including executives, supervisors, clerical, and technical employees.They keep records relating to salaries, prepare the salary pay roll,and deliver pay checks and war bonds, work similar to that performedon the factory pay roll by clerks who are concededly included in theclerical unit.The Personnel department, although it handles thehiring of salaried employees and maintains their Selective Service andgroup insurance records, does not at present have custody of the so-called "personnel" files of salaried employees.These files, whichappear to contain little more than factual records showing each indi-vidual's initial employment, physical characteristics, and the historyof his job classifications and rates of pay, are kept in a vault or lockedcabinet under the jurisdiction of the Assistant Treasurer .0The twopay-roll clerks in dispute have access to these files, but it is evident,nevertheless, that their function is not what is usually characterized as"personnel" work.There is no evidence establishing that in the courseof their employment they acquire advance information as to the Com-pany's position on issues which are likely to be the subject of grievanceconferences or collective bargaining.10Their knowledge of the ratesof pay and earnings of employees does notper semake these clerks'Miss Koons, Miss Nowling, Miss Ayres, and Mrs. Wright.sMiss Ochiltree.0 The Company's personnel director testified at the hearing that if the Union should becertified as the representative of the emplo} ees involved in this case, he would conduct anynegotiations and grievance conferences with the Union.He stated, further, that in thatevent he would consider it necessary to keep in his own department the records of em-ployees in the bargaining unit relating to union matters, grievances, reprimands, and thelike.10 Cf.Matter of Pacific Gas and Electric Company,61 N. L. R B. 564 ;Matter of Ameri-can Steel and Wire Company,58 N. L.R. B. 253. AMERICAN CENTRAL MANUFACTURING CORPORATION347"confidential"as we definethat term.We find, therefore,that thesalary pay-roll clerks are not confidential employees and we shallinclude them in the unit."Pre-interviewers and Clerks in the Personnel DepartmentTwo employees in this department, who are subordinate to the su-pervisors in charge of hiring, are responsible for the "screening" ofall applicants seeking employment with the Company.Applicantswho are rejected by these employees are denied the opportunity ofbeing further interviewed.Under these circumstances, it is plainthat these "pre-interviewers" function in a confidential capacity withrespect to labor relations.We shall therefore exclude them.The Company has several clerks whose function is to keep the per-sonnel records of factory employees.These records are likely to con-tain confidential information relating to grievances, discharge,disciplinary action, and the like.We find that the Personnel depart-ment clerks are confidential employees, and we shall exclude them.Telephone and Teletype 6"peratorsThese employees are in charge of a PBX telephone switchboard,and one employee operates a teletype machine.There is nothing inthe record which indicates that any of these employees have access toinformation of a confidential nature.l"Accordingly, we shall includetelephone and teletype operators in the clerical unit.13Technical UnitThe classifications of employees listed on Appendix B are includedin the unit by the Union, without objection from the Company.TheParties have agreed to the exclusion of the classifications of employeeslisted oa Appendix C. ' There remains for disposition the followingclassification of employees which the Union would include and theCompany would exclude.Time-study EmployeesThe time-study men make reports containing time and motionstudies of production operations.The Company, which operates un-der an incentive system, utilizes these reports for the purpose of set-SeeHatter of South Bend Lathe Works,59 N. L R B. 562;Matter of Chrysler Corpo-rateoa, Chrysler Motor Division,58 N L R. B.239 ; ef.Matter of The Hoover Company,55 N 1. It B 1321." \lthoughconfidential calls are made over the telephone,an executive of the Companytestified that the telephone operators are not "allowed" to listen to then.nSeeMattel of Continental Steel Corporation,61 N. L.R. B 97. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDting incentive rates for factory workers.In addition,the timestudies prepared by the time-study men are often used by the Com-pany for the purpose of settling grievances among factory workers.In accordance with our usual practicewe shall exclude the tune-studymen.14On the basis of the entire record, and in accordance with the con-clusions stated above,we find that the following units, excluding allsupervisory employees with authority to hire, promote, discharge,discipline,or otherwise effect changes in the status of employees oreffectively recommend such action,are appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct :(1)All clerical employees of the Company at Connersville, Indi-ana, including salary pay-roll clerks, timekeepers, telephone and tele-type operators,and the secretary to the General Sales Manager, butexcluding pre-interviewers and clerks in the Personnel department,secretary toWorks Manager, secretary to Industrial Engineer,secre-tary to Assistant to the Chief Engineer, secretary to Director ofPurchases,supervisors in GeneralAccountingSection,the classifica-tions of employees listed on Appendix A, and all other employees;(2)All technical employees of the Company at Connersville,Indiana, including the classifications of employees listed on AppendixB, but excluding time-study men, the classifications of employeeslisted on Appendix C and all other employees.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American CentralManufacturing Corporation,Connersville,Indiana, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction,under the direc-14SeeMatter of Yale t Towne Manufacturing Company,55 N L R B 66. AMERICAN CENTRAL MANUFACTURINGCORPORATION349tion and supervision of the Regional Director for the Eleventh Region,acting in this matter as agent for the National Labor Relations Board,arid subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among employees in each of the units found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person'at the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, C. I. O. for the purposesof collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.APPENDIX AAgreed Exclusions from Clerical Unit.BuyersCourtesy car driversFactory clerical employeesSupervisors in charge of factory pay rollSecretary to Treasurer and Office ManagerSecretary to President and Vice-PresidentSecretary to Personnel DirectorSalesmenPurchasing agentsSupervisors in charge of sub-contract work and prioritiesSales managerAssistant sales managerDistrict sales managersRegional managersPersonnel DepartmentSupervisor in charge of hiring female helpSupervisor in charge of hiring male helpGeneral Accounting SectionSupervisor in charge of billing and order department (Mr.Michal) 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BInclusions in the Technical Unit with respect to which the Companymade no objection.Engineering DepartmentDraftsmenTool DesignersTool follow-up menTool cost estimatorsInspection follow-up menIndustrial Engineering DepartmentDraftsmenLay-out menAPPENDIX CAgreed exclusions from Technical UnitEngineering DepartmentChief draftsmenChief checkerSafety DepartmentSafety directorAssistant safety director